 
Exhibit 10.4
 
OPTION AGREEMENT
 
This OPTION AGREEMENT (“Agreement”) is made as of the 8th day of June, 2016, by
and between TCA GLOBAL CREDIT MASTER FUND, LP (“Seller”) and OLD MAIN CAPITAL,
LLC (“Buyer”).
 
W I T N E S S E T H:
 
WHEREAS, Growlife, Inc., a Delaware corporation (the “Borrower”) is indebted to
Seller pursuant to the terms of that certain Securities Purchase Agreement dated
as of April 30, 2015, but made effective as of July 9, 2015 (the “Original
Purchase Agreement”), as supplemented by that certain Securities Purchase
Agreement dated as of April 30, 2015, but made effective as of August 6, 2015
(the “Supplemental Purchase Agreement”), together with Amended and Restated
Securities Purchase Agreement dated as of October 27, 2015 (the “Restated
Purchase Agreement”), as further modified by First Amendment to Amended and
Restated Securities Purchase Agreement dated as of April _____, 2016 (the “First
Amendment”) (the Original Purchase Agreement, the Supplemental Purchase
Agreement, the Restated Purchase Agreement, as amended by the First Amendment,
together with any other amendments, renewals, substitutions, supplements,
replacements, or modifications from time to time, collectively referred to as
the “Purchase Agreement”)(the indebtedness arising under the Purchase Agreement
hereinafter referred to as the “Debt”); and
 
WHEREAS, Seller desires to grant Buyer the right to purchase a portion of the
Debt under the terms of a Debt Purchase Agreement (the “DPA”) between the Seller
and the Buyer to be entered into simultaneously herewith;
 
NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by Seller, the parties each intending to be legally bound hereby do
agree as follows, to-wit:
 
1. Preamble. The recitations set forth in the preamble of this Agreement are
true and correct and incorporated herein by this reference.
 
2. Option Right. Seller hereby grants to Buyer the option and right to purchase
up to $1,400,000 of the Debt in accordance with the terms of the DPA, and the
terms set forth in this Agreement (the “Option”). The Option shall be and
continue in effect from the date of the execution of this Agreement, until 5:00
P.M. EST, on June 8, 2016 (the “Option Period”). Buyer may exercise the Option
by delivering to Seller, prior to the end of the Option Period, a written notice
advising Seller that Buyer exercises the Option.
 
3. Monthly Option Fee. In consideration for Seller’s granting of the Option to
Buyer as herein set forth, Buyer shall pay to Seller three (3) option payments
(each, an “Option Payment”), each Option Payment in the sum of Fifty Thousand
and No/100 Dollars ($50,000.00), the first Option Payment being due and payable
upon execution of this Agreement, the second Option Payment being due thirty
(30) days after the execution of this Agreement, and the third Option Payment
being due sixty (60) days after the execution of this Agreement. Buyer’s rights
to purchase any of the Debt in accordance with the DPA are conditioned upon
Buyer timely making all three (3) Option Payments. If Buyer fails to timely make
any of the Option Payments, this Agreement and the DPA shall terminate and be of
no further force or effect, and any Option Payments paid, if any, shall be
non-refundable.
 
 
1

 
 
4. Time is of the Essence. For purposes herein, the parties agree that time
shall be of the essence of this Agreement. In the event any date on which
performance hereunder is due shall occur on a Saturday, Sunday or local or
national holiday, such date shall be extended to the next business day
thereafter occurring.
 
5. Captions and Paragraph Headings. Captions and paragraph headings contained in
this Agreement are for convenience and reference only and in no way define,
describe, extend or limit the scope or intent of this Agreement, nor the intent
of any provision hereof.
 
6. No Waiver. No waiver of any provision of this Agreement shall be effective
unless it is in writing, signed by the party against whom it is asserted and any
such written waiver shall only be applicable to the specific instance to which
it relates and shall not be deemed to be a continuing or future waiver.
 
7. Binding Effect. This Agreement shall inure to the benefit of and shall be
binding upon the parties hereto and their respective successors and permitted
assigns. This Agreement is not assignable, by either party, without the prior
written consent of the other.
 
8. Governing Law. This Agreement shall be construed and interpreted according to
the laws of the State of Nevada (notwithstanding conflict of laws provisions of
the State of Nevada).
 
9. Modification. This Agreement shall not be modified (and no purported
modification thereof shall be effective) unless in writing and signed by the
party to be charged.
 
10. Entire Agreement. This Agreement, together with the DPA and the documents
delivered pursuant hereto and thereto, sets forth all the promises, covenants,
agreements, conditions and understandings between the parties hereto with
respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements, understandings, inducements or conditions, expressed
or implied, oral or written, except as herein contained.
 
11. Invalid Provisions. If any one of the provisions contained in this
Agreement, for any reason, shall be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement, and this Agreement shall be construed as
if invalid, illegal or unenforceable provision had never been contained herein.
 
[Signatures on the following page]
 
 
2

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
TCA GLOBAL CREDIT MASTER FUND, LP
 
By:            TCA Global Credit Fund GP, Ltd.
Its:            General Partner
 
By:            /s/ Robert Press
  Robert Press, Director
 
Date; June 8, 2016
 
 
OLD MAIN CAPITAL, LLC
 
 
By: /s/ Adam Long
Name: Adam Long
Title: President
 
Date; June 8, 2016
 
 
3
